Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election filed on 05/03/2022 in response to the Office Action of 03/03/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 66-91, drawn to a method of treating diffuse large B-cell lymphoma (DLBCL) in a human subject, the method comprising administering to the subject a bispecific antibody, and an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone, wherein the bispecific antibody comprises: (i) a first binding arm comprising a first antigen-binding region which binds to human CD3C (epsilon) and comprises a variable heavy chain (VH) region and a variable light chain (VL) region. wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 6, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 7 and (ii) a second binding arm comprising a second antigen-binding region which binds to human CD20 and comprises a VH region and a VL region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 13, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 14: wherein the bispecific antibody is administered at a dose of 24 mg or 48 mg, and wherein rituximab, cyclophosphamide, doxorubicin, vincristine, prednisone, and the bispecific antibody are administered in 21-day cycles.
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 66-95 are pending in the application. Claims 92-95 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.

4.	Claims 66-91 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120 for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 66-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 66 is indefinite because it recites a limitation “a variable light chain” or “a variable heavy chain”. It is not clear what is meant by “a variable light chain” or “a variable heavy chain”. Is there more than one?  Is the term “variable light chain/heavy chain” used by the claim to refer to a portion of the variable domain of the light chain/heavy chain? Accordingly, it is submitted that the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).  

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 66-89 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink et al. (US 20160333095, published on 11/17/2016, IDS) in view of Mounier et al. (Blood, 2003, 101: 4279-4284).
	Claims 66-89 are herein drawn to a method of treating diffuse large B-cell lymphoma (DLBCL) in a human subject, the method comprising administering to the subject a bispecific antibody, and an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone, wherein the bispecific antibody comprises: (i) a first binding arm comprising a first antigen-binding region which binds to human CD3ε (epsilon) and comprises a heavy chain (VH) variable region and a light chain (VL) variable region. wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 6, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 7 and (ii) a second binding arm comprising a second antigen-binding region which binds to human CD20 and comprises a VH region and a VL region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 13, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 14: wherein the bispecific antibody is administered at a dose of 24 mg or 48 mg, and wherein rituximab, cyclophosphamide, doxorubicin, vincristine, prednisone, and the bispecific antibody are administered in 21-day cycles.
	Van Den Brink et al. teach a method of treatment of cancer in a subject comprising administering a bispecific antibody to the subject, wherein the bispecific antibody comprising a first binding region which binds to human CD3 comprises SEQ ID NO: 6 (VH) and SEQ ID NO: 10 (VL), and a second binding region which binds to human CD20 comprises SEQ ID NO: 29 (VH) and SEQ ID NO: 30 (VL); see entire document, e.g. claims 1-7, 40, 45-50 and 59-60, [0481-0496], Example 17.
	SEQ ID NOs: 6, 10 and 29-30 of Van Den Brink et al. are 100% identical with the instant claimed SEQ ID NOs: 6-7 and 13-14; see below sequences alignments 1.
	Van Den Brink et al. teach said antibody comprises the human IgLC2/IgLC3 constant domain lambda light chain of SEQ ID NO: 31; see [0365], [0673]. SEQ ID NO: 31 of Van Den Brink et al. is 100% identical with instant claimed SEQ ID NO: 22 (instant claim 85); see below sequences alignment 2.
	Van Den Brink et al. teach the bispecific antibody is a full-length antibody with a human IgGl constant region (instant claim 86); see [0214].
	Van Den Brink et al. teach the bispecific antibody comprises an inert Fc region (instant claim 87); see [0250].
	Van Den Brink et al. teach that the positions corresponding to positions L234, L235, and D265 in the human IgG1 heavy chain of SEQ ID NO:15 are F, E, and A, and wherein the positions corresponding to F405 and K409 in the human IgG1 heavy chain of SEQ ID NO:15 is L and R (instant claim 88); see [0249], [0391] and [0439-0443]. SEQ ID NO: 15 of Van Den Brink et al. is 100% identical with the instant claimed SEQ ID NO: 15; see below sequences alignment 3.
	Van Den Brink et al. teach that the antibody comprises heavy chain constant regions comprising the amino acid sequences of SEQ ID NOs: 25 and 26 (instant claim 89); SEQ ID NOs: 25 and 26 of Van Den Brink et al. are 100% identical with the instant claimed SEQ ID NOs: 19 and 20; see below sequences alignment 4.
	Van Den Brink et al. teach dosages and treatment schedules of the antibody; see [0553-0561].
	Van Den Brink et al. do not teach treating diffuse large B-cell lymphoma (DLBCL) in a human subject, comprising administering to the subject an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone.
	However, these deficiencies are remedied by Mounier et al.
	Mounier et al. teach a method of treating diffuse large B-cell lymphoma (DLBCL) comprising administering to a patient in need thereof the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone; see entire document, e.g. abstract. Mounier et al. teach that patients treated with R-CHOP received the combination of 375 mg/m2 rituximab, 750 mg cyclophosphamide/m2 body surface area on day 1, 50 mg doxorubicin/m2 on day 1, 1.4 mg vincristine/m2, up to a maximal dose of 2 mg, on day 1, and 40 mg prednisone/m2/d for 5 days; see left col. of page 4280.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat DLBCL patient comprising ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone. One would have been motivated to do so because Van Den Brink et al. teach a method of treatment of cancer in a subject comprising administering an ani-CD3 and anti-CD20 bispecific antibody bispecific antibody to the subject; Mounier et al. teach a method of treating diffuse large B-cell lymphoma (DLBCL) comprising administering to a patient in need thereof the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat DLBCL patient comprising ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin, vincristine and prednisone, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen are taught by the prior arts for treating cancer.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

14.	Claims 66-91 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 8, 10, 13, 15, 17, 19-20, 24-25, 28, 35-37, 40-41, 54-66 and 68 of copending Application No. 17/314946 in view of Mounier et al. (Blood, 2003, 101: 4279-4284).
	Claims 66-91 are herein drawn to a method of treating diffuse large B-cell lymphoma (DLBCL) in a human subject, the method comprising administering to the subject a bispecific antibody, and an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone, wherein the bispecific antibody comprises: (i) a first binding arm comprising a first antigen-binding region which binds to human CD3ε (epsilon) and comprises a heavy chain (VH) variable region and a light chain (VL) variable region. wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 6, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 7 and (ii) a second binding arm comprising a second antigen-binding region which binds to human CD20 and comprises a VH region and a VL region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 13, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 14: wherein the bispecific antibody is administered at a dose of 24 mg or 48 mg, and wherein rituximab, cyclophosphamide, doxorubicin, vincristine, prednisone, and the bispecific antibody are administered in 21-day cycles.
	Claims 1-2, 4-5, 8, 10, 13, 15, 17, 19-20, 24-25, 28, 35-37, 40-41, 54-66 and 68 of copending Application No. 17/314946 are drawn to a method of treating a B-cell Non-Hodgkin Lymphoma (B-NHL), wherein said B-NHL is diffuse large B-cell lymphoma (DLBCL), the method comprising administering subcutaneously to a human subject in need thereof, a bispecific antibody, which is a full-length antibody, comprising (i) a first binding arm comprising a first heavy chain and a first light chain comprising a first antigen-binding region which binds to human CD3ε (epsilon), wherein the first antigen-binding region comprises a variable heavy chain (VH) region and a variable light chain (VL) region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences within SEQ ID NO: 6, and the VL region comprises the CDR1, CDR2 and CDR3 sequences within SEQ ID NO: 7; and (ii) a second binding arm comprising a second heavy chain and a second light chain comprising a second antigen-binding region which binds to human CD20, wherein the second antigen-binding region comprises a VH region and a VL region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences within SEQ ID NO: 13; and wherein the VL region comprises the CDR1, CDR2 and CDR3 sequences within SEQ ID NO: 14; wherein said bispecific antibody is administered at a dose of at least 24 mg.
	SEQ ID NOs: 6-7 and 13-14 of 17/314946 are 100% identical with the instant claimed SEQ ID NOs: 6-7 and 13-14; see below sequences alignments 5.
Claims of copending Application No. 17/314946 do not teach treating diffuse large B-cell lymphoma (DLBCL) in a human subject, comprising administering to the subject an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone.
	However, these deficiencies are remedied by Mounier et al.
	Mounier et al. teach a method of treating diffuse large B-cell lymphoma (DLBCL) comprising administering to a patient in need thereof the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone; see entire document, e.g. abstract. Mounier et al. teach that patients treated with R-CHOP received the combination of 375 mg/m2 rituximab, 750 mg cyclophosphamide/m2 body surface area on day 1, 50 mg doxorubicin/m2 on day 1, 1.4 mg vincristine/m2, up to a maximal dose of 2 mg, on day 1, and 40 mg prednisone/m2/d for 5 days; see left col. of page 4280.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat DLBCL patient comprising ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone. One would have been motivated to do so because claims of copending Application No. 17/314946  teach a method of treatment of DLBCL in a human subject comprising administering an ani-CD3 and anti-CD20 bispecific antibody bispecific antibody to the subject; Mounier et al. teach a method of treating diffuse large B-cell lymphoma (DLBCL) comprising administering to a patient in need thereof the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat DLBCL patient comprising ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin, vincristine and prednisone, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen are taught by the prior arts for treating DLBCL.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642


Sequences alignments 1
US-15-110-414-6
; Sequence 6, Application US/15110414
; Publication No. US20160333095A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Humanized or chimeric CD3 antibodies
;  FILE REFERENCE: GMI-147USD
;  CURRENT APPLICATION NUMBER: US/15/110,414
;  CURRENT FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: PCT/EP2015/050276
;  PRIOR FILING DATE: 2015-01-08
;  PRIOR APPLICATION NUMBER: DK PA 2014 00009
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/050340
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/064326
;  PRIOR FILING DATE: 2014-07-04
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 125
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-15-110-414-6

  Query Match             100.0%;  Score 670;  DB 16;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVKLVESGGGLVQPGGSLRLSCAASGFTFNTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVKLVESGGGLVQPGGSLRLSCAASGFTFNTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKSSLYLQMNNLKTEDTAMYYCVRHGNFGNSYVSWFAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKSSLYLQMNNLKTEDTAMYYCVRHGNFGNSYVSWFAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125



US-15-110-414-10
; Sequence 10, Application US/15110414
; Publication No. US20160333095A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Humanized or chimeric CD3 antibodies
;  FILE REFERENCE: GMI-147USD
;  CURRENT APPLICATION NUMBER: US/15/110,414
;  CURRENT FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: PCT/EP2015/050276
;  PRIOR FILING DATE: 2015-01-08
;  PRIOR APPLICATION NUMBER: DK PA 2014 00009
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/050340
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/064326
;  PRIOR FILING DATE: 2014-07-04
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 109
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-15-110-414-10

  Query Match             100.0%;  Score 571;  DB 16;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQEPSFSVSPGGTVTLTCRSSTGAVTTSNYANWVQQTPGQAFRGLIGGTNKRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQEPSFSVSPGGTVTLTCRSSTGAVTTSNYANWVQQTPGQAFRGLIGGTNKRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQADDESIYFCALWYSNLWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQADDESIYFCALWYSNLWVFGGGTKLTVL 109



US-15-110-414-29
; Sequence 29, Application US/15110414
; Publication No. US20160333095A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Humanized or chimeric CD3 antibodies
;  FILE REFERENCE: GMI-147USD
;  CURRENT APPLICATION NUMBER: US/15/110,414
;  CURRENT FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: PCT/EP2015/050276
;  PRIOR FILING DATE: 2015-01-08
;  PRIOR APPLICATION NUMBER: DK PA 2014 00009
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/050340
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/064326
;  PRIOR FILING DATE: 2014-07-04
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 29
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-15-110-414-29

  Query Match             100.0%;  Score 654;  DB 16;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPDRSLRLSCAASGFTFHDYAMHWVRQAPGKGLEWVSTISWNSGTIGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPDRSLRLSCAASGFTFHDYAMHWVRQAPGKGLEWVSTISWNSGTIGY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDIQYGNYYYGMDVWGQGTTVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDIQYGNYYYGMDVWGQGTTVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122





US-15-110-414-30
; Sequence 30, Application US/15110414
; Publication No. US20160333095A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Humanized or chimeric CD3 antibodies
;  FILE REFERENCE: GMI-147USD
;  CURRENT APPLICATION NUMBER: US/15/110,414
;  CURRENT FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: PCT/EP2015/050276
;  PRIOR FILING DATE: 2015-01-08
;  PRIOR APPLICATION NUMBER: DK PA 2014 00009
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/050340
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/064326
;  PRIOR FILING DATE: 2014-07-04
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-15-110-414-30

  Query Match             100.0%;  Score 553;  DB 16;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPITFGQGTRLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPITFGQGTRLEIK 107






Sequences alignment 2

US-15-110-414-31
; Sequence 31, Application US/15110414
; Patent No. 10407501
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Humanized or chimeric CD3 antibodies
;  FILE REFERENCE: GMI-147USD
;  CURRENT APPLICATION NUMBER: US/15/110,414
;  CURRENT FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: PCT/EP2015/050276
;  PRIOR FILING DATE: 2015-01-08
;  PRIOR APPLICATION NUMBER: DK PA 2014 00009
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/050340
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/064326
;  PRIOR FILING DATE: 2014-07-04
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 31
;  LENGTH: 106
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-15-110-414-31

  Query Match             100.0%;  Score 554;  DB 1;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GQPKAAPSVTLFPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GQPKAAPSVTLFPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSK 60

Qy         61 QSNNKYAASSYLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QSNNKYAASSYLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 106





Sequences alignment 3

US-15-110-414-15
; Sequence 15, Application US/15110414
; Patent No. 10407501
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Humanized or chimeric CD3 antibodies
;  FILE REFERENCE: GMI-147USD
;  CURRENT APPLICATION NUMBER: US/15/110,414
;  CURRENT FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: PCT/EP2015/050276
;  PRIOR FILING DATE: 2015-01-08
;  PRIOR APPLICATION NUMBER: DK PA 2014 00009
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/050340
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/064326
;  PRIOR FILING DATE: 2014-07-04
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 15
;  LENGTH: 330
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-15-110-414-15

  Query Match             100.0%;  Score 1762;  DB 1;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  329;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPG 329
              |||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPG 329



Sequences alignment 4

US-15-110-414-25
; Sequence 25, Application US/15110414
; Publication No. US20160333095A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Humanized or chimeric CD3 antibodies
;  FILE REFERENCE: GMI-147USD
;  CURRENT APPLICATION NUMBER: US/15/110,414
;  CURRENT FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: PCT/EP2015/050276
;  PRIOR FILING DATE: 2015-01-08
;  PRIOR APPLICATION NUMBER: DK PA 2014 00009
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/050340
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/064326
;  PRIOR FILING DATE: 2014-07-04
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 330
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-15-110-414-25

  Query Match             100.0%;  Score 1761;  DB 16;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  329;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEFEGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEFEGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVAVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVAVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFLLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFLLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPG 329
              |||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPG 329


US-15-110-414-26
; Sequence 26, Application US/15110414
; Publication No. US20160333095A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Humanized or chimeric CD3 antibodies
;  FILE REFERENCE: GMI-147USD
;  CURRENT APPLICATION NUMBER: US/15/110,414
;  CURRENT FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: PCT/EP2015/050276
;  PRIOR FILING DATE: 2015-01-08
;  PRIOR APPLICATION NUMBER: DK PA 2014 00009
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/050340
;  PRIOR FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP2014/064326
;  PRIOR FILING DATE: 2014-07-04
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 330
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-15-110-414-26

  Query Match             100.0%;  Score 1763;  DB 16;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  329;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEFEGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEFEGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVAVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVAVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPG 329
              |||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPG 329





Sequences alignments 5

US-17-314-946-6
; Sequence 6, Application US/17314946
; Publication No. US20210371538A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Bispecific antibodies against CD3 and CD20
;  FILE REFERENCE: GMI-192
;  CURRENT APPLICATION NUMBER: US/17/314,946
;  CURRENT FILING DATE: 2021-05-07
;  PRIOR APPLICATION NUMBER: 63/022,212
;  PRIOR FILING DATE: 2020-05-08
;  PRIOR APPLICATION NUMBER: 63/078,667
;  PRIOR FILING DATE: 2020-09-15
;  PRIOR APPLICATION NUMBER: 63/121,690
;  PRIOR FILING DATE: 2020-12-04
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 125
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Antibody variable domain sequence
US-17-314-946-6

  Query Match             100.0%;  Score 670;  DB 22;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVKLVESGGGLVQPGGSLRLSCAASGFTFNTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVKLVESGGGLVQPGGSLRLSCAASGFTFNTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKSSLYLQMNNLKTEDTAMYYCVRHGNFGNSYVSWFAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKSSLYLQMNNLKTEDTAMYYCVRHGNFGNSYVSWFAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125



US-17-314-946-7
; Sequence 7, Application US/17314946
; Publication No. US20210371538A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Bispecific antibodies against CD3 and CD20
;  FILE REFERENCE: GMI-192
;  CURRENT APPLICATION NUMBER: US/17/314,946
;  CURRENT FILING DATE: 2021-05-07
;  PRIOR APPLICATION NUMBER: 63/022,212
;  PRIOR FILING DATE: 2020-05-08
;  PRIOR APPLICATION NUMBER: 63/078,667
;  PRIOR FILING DATE: 2020-09-15
;  PRIOR APPLICATION NUMBER: 63/121,690
;  PRIOR FILING DATE: 2020-12-04
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 109
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Antibody variable domain sequence
US-17-314-946-7

  Query Match             100.0%;  Score 571;  DB 22;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQEPSFSVSPGGTVTLTCRSSTGAVTTSNYANWVQQTPGQAFRGLIGGTNKRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQEPSFSVSPGGTVTLTCRSSTGAVTTSNYANWVQQTPGQAFRGLIGGTNKRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQADDESIYFCALWYSNLWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQADDESIYFCALWYSNLWVFGGGTKLTVL 109





US-17-314-946-13
; Sequence 13, Application US/17314946
; Publication No. US20210371538A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Bispecific antibodies against CD3 and CD20
;  FILE REFERENCE: GMI-192
;  CURRENT APPLICATION NUMBER: US/17/314,946
;  CURRENT FILING DATE: 2021-05-07
;  PRIOR APPLICATION NUMBER: 63/022,212
;  PRIOR FILING DATE: 2020-05-08
;  PRIOR APPLICATION NUMBER: 63/078,667
;  PRIOR FILING DATE: 2020-09-15
;  PRIOR APPLICATION NUMBER: 63/121,690
;  PRIOR FILING DATE: 2020-12-04
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Antibody variable domain sequence
US-17-314-946-13

  Query Match             100.0%;  Score 654;  DB 22;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPDRSLRLSCAASGFTFHDYAMHWVRQAPGKGLEWVSTISWNSGTIGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPDRSLRLSCAASGFTFHDYAMHWVRQAPGKGLEWVSTISWNSGTIGY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDIQYGNYYYGMDVWGQGTTVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCAKDIQYGNYYYGMDVWGQGTTVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122




US-17-314-946-14
; Sequence 14, Application US/17314946
; Publication No. US20210371538A1
; GENERAL INFORMATION
;  APPLICANT: Genmab A/S
;  TITLE OF INVENTION: Bispecific antibodies against CD3 and CD20
;  FILE REFERENCE: GMI-192
;  CURRENT APPLICATION NUMBER: US/17/314,946
;  CURRENT FILING DATE: 2021-05-07
;  PRIOR APPLICATION NUMBER: 63/022,212
;  PRIOR FILING DATE: 2020-05-08
;  PRIOR APPLICATION NUMBER: 63/078,667
;  PRIOR FILING DATE: 2020-09-15
;  PRIOR APPLICATION NUMBER: 63/121,690
;  PRIOR FILING DATE: 2020-12-04
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Antibody variable domain sequence
US-17-314-946-14

  Query Match             100.0%;  Score 553;  DB 22;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPITFGQGTRLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPITFGQGTRLEIK 107